Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 11/19/19.  As directed by the amendment, claims 1-15 have been amended and no claims have been added nor cancelled.  As such, claims 1-15 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “said reservoir” (line 4 and 6) is unclear as line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Regarding claim 2, the language “said reservoir” (line 1) is unclear as claim 1 line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Regarding claim 3, the language “said reservoir” (line 1) is unclear as claim 1 line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Regarding claim 3, the phrase "in particular" (line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the language “said reservoir” (line 1) is unclear as claim 1 line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Regarding claim 4, the phrase "in particular" (line 2 and 3) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the language “said reservoir is made as two advantageous identical portions” (line 1-2) is unclear as it is not known what is meant by this limitation, in particular what or how portions are ‘advantageous’.
Regarding claim 5, the language “said reservoir” (line 1-2) is unclear as claim 1 line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Claim 8 recites the limitation "the outside" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the language “said reservoir” (line 2 and 3, three instances total) is unclear as claim 1 line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Regarding claim 8, the phrase "preferably" (line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the language “said reservoir” (line 2) is unclear as claim 1 line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Regarding claim 14, the language “said reservoir” (line 3-4) is unclear as claim 1 line 3-4 sets forth the possibility of plural reservoirs with the language “at least one reservoir” and as such, it is unclear what the language “said reservoir” is referring to each of, or a particular one, of the possible plural reservoirs. Examiner suggests amending to read –said at least one reservoir--.
Claim 14 recites the limitation "said fastener means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7, 9-12, and 15 are rejected based on dependency on a rejected claim.

Allowable Subject Matter
Claims 1-5, 8, 13, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-7, 9-12, and 15are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitations of the claimed dispenser device, the prior art does not disclose, either alone or suggest in combination, a dispenser device for dispensing a fluid or powder composition including a dispenser head provided with a dispenser opening, an air expeller for generating a flow of air when the device is actuated, at least one reservoir that contains a single dose of composition, the reservoir including an air inlet connected to the air expeller and a composition outlet connected to the dispenser opening, the reservoir being mounted in removable manner on the air expeller such that, after actuation, the empty reservoir can be removed and replaced with a new full reservoir, the air expeller adapted to return to its rest position so as to make a new actuation possible with the new reservoir, the air inlet closed by a first closure element and the composition outlet closed by a second closure element, the device including a mechanical opening system that co-operates with the closure elements so as to expel each closure element mechanically from its respective closed position while the device is being actuated, the device characterized in that the mechanical opening system includes a first rod secured to the air expeller and a second rod secured to the dispenser head, each of the rods co-operating with a respective closure element during actuation so as to expel it mechanically from its closed position as set forth in independent claim 1.
The closest prior art references of record are: Baillet et al. (WO 2015/001281), Baillet et al. (WO 2015/001269), Stradella (2004/0050885), Ohki et al. (5,899,202), Guiffray (6,425,499), Lockhart et al. (2002/0092524), Fuchs (6,055,979), Fuchs (2004/0195276), Fuchs et al. (5,893,484), Bruna et al. (6,398,074), Geier (5,284,132), Stihl (6,877,672), and Regan (5,307,953).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785